DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because in Fig. 17, it appears that reference character “51A” (denoting the tether of tethered ring assembly 35B) should read --51B--, and reference character “51B” (denoting the tether of tethered ring assembly 35A) should read --51A--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 53, lines 5 and 9, “can painted” should read --can be painted--.
In para. 54, last line, “game block device 6” should read --game block device 22--.
In para. 55, line 9, it appears that “yard” should read --yarn--.
In para. 58, line 5, “shaped” should read --shape--.
In para. 66, lines 3-4, it appears that “pole attachment device 11” should read --pole attachment device 48-- (since reference number “11” is used elsewhere to refer to the target device and reference number “48” is used elsewhere to refer to a pole proximal attachment device; see Fig. 4).
In para. 67, line 9, it appears that “taunt” should read --taut--.
In para. 75, line 9, “backboard-wall protector 36” should read --backboard-wall protector 61-- (since reference number “36” is used elsewhere to refer to proximal section of the first bar target, see Fig. 4; see protector 61 in Fig. 8).
In para. 78, line 6, it appears that “protector recess 67” should read --protector recess 66-- (since reference number “67” is used elsewhere to refer to a protector aperture for receiving a fastener, see para. 77 and Fig. 10).
In para. 79, line 3, “FIG. 14” should read --FIG. 17--.
In para. 79, lines 16-18, it appears that “FIG. 17 shows first player 251 standing in On Deck Position 211 after tossing his tethered ring device 35A and second player 252 after just tossing his tethered ring device 35B with his ring 31B swinging in an arc path 79” should read -- FIG. 17 shows first player 251 standing in On Deck Position 211 after tossing his tethered ring device 35B and second player 252 after just tossing his tethered ring device 35A with his ring 31A swinging in an arc path 79-- (consistent with Fig. 17).
In para. 81, lines 10-11, “tethered ring locking bead device 55” should read --tethered ring locking bead device 56-- (consistent with Fig. 18).
In para. 83, line 2, “left target slide bar 12” should read --left target slide bar 13-- (consistent with Fig. 18; reference number “12” being used elsewhere to denote a target body).
In para. 88, line 9, “Swing Position 211” should read --Swing Position 212-- (consistent with Figs. 17-18).
Appropriate correction is required.
Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
In claim 6, line 2, “scoreboard device” should read --the scoreboard device--.
In claim 15, line 2, “scoreboard device” should read --the scoreboard device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 12, the limitation “the second end is positioned between 28 and 48 degrees above the target device” (claim 1, lines 9-10; claim 12, lines 16-17) renders the claims indefinite, because it is unclear how the angle above the target device is defined (e.g., with respect to what reference points). For example, would this refer to an angle above a top, midpoint, or bottom of the target device subjectively defined from the perspective of an observer (analogous to angles measured above the horizon), or to an angle above a horizontal line originating at a top, midpoint, or bottom of the target device? The claims do not appear to recite enough reference points to clearly define what position is being claimed. The examiner notes that this limitation is not clarified by Applicant’s disclosure. For these reasons, one of ordinary skill in the art would not be clearly apprised of the scope of the claimed invention.
	Claim 8 recites the limitation “the tether attachment device” in line 4. There is insufficient antecedent basis for this limitation in the claims.
	Regarding claim 10, the limitation “the tether attachment device is positioned between 28 and 48 degrees above the target device” in lines 2-3 renders the claim indefinite, because it is unclear how the angle above the target is defined, as discussed above with respect to claim 1.
	Regarding claim 19, the limitation “the tether attachment device is positioned substantially 38 degrees above the target device” renders the claim indefinite, because it is unclear how the angle above the target is defined, as discussed above with respect to claim 12.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blinn (US Patent No. 469,928, hereinafter Blinn).
Regarding claim 1, Blinn discloses a tethered ring toss game apparatus (Fig. 1; pg. 1, lines 7-11) comprising a target device (cross-bars C carrying hooks D; pg. 1, lines 25-30) having a target body (cross-bars C), a first bar target (hook D1, annotated Fig. 1 below; the term “bar” interpreted in view of Applicant’s disclosure, see para. 52, as including curved shapes), a second bar target (D2), a first hook target (D3), and a second hook target (D4). The first and second bar targets (D1, D2) are positioned on opposite sides of the target body (C; pg. 2, lines 6-7, “secured to the cross-bars upon opposite sides of the field”), and the first and second hook targets (D3, D4) are also positioned on opposite sides of the target body (C). The apparatus includes a ring (F; pg. 1, lines 36-38) having a ring aperture (Fig. 1), and a flexible tether (cord E) having a first end and a second end (Fig. 1). The ring (F) is coupled to the first end (pg. 1, lines 36-37), and the second end is positioned above the target device (i.e., above the cross-bars C carrying the hooks D). The flexible tether (E) has a length that enables the ring aperture of the ring (F) to be alternatively positioned around each of the first and second bar targets (D1, D2) and first and second hook targets (D3, D4; pg. 1, lines 37-38, “the cord being long enough to allow of the ring being hooked by any of the hooks D”).

    PNG
    media_image1.png
    439
    382
    media_image1.png
    Greyscale

As discussed above in the rejection of claim 1 under 35 USC 112(b), the limitation “between 28 and 48 degrees above the target device” is unclear and appears to lack sufficient reference points to adequately define what position is being claimed. The limitation “between 28 and 48 degrees above the target device” could be interpreted as referring to an angle subjectively defined based on the position of an observer. The examiner notes that the second end of Blinn’s tether (E) is positioned above the target device (C, D) at an angle that, from the perspective of an observer, may be between 28 and 48 degrees above a horizontal line defined by the cross-bars (C) of the target device (C, D) relative to the position of the observer (depending on the distance of the observer from the target device). Therefore, it appears to the examiner that Blinn anticipates the invention as claimed, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above.
If there is any doubt regarding the examiner’s interpretation of “between 28 and 48 degrees above the target device” as including subjectively defined angles based on the position of the observer, then the examiner notes that the second end of Blinn’s tether (E) could alternatively be interpreted as being positioned above the target device (C, D) at an acute angle generally corresponding to the acute angle of the inclined supports (B) that support the second end of the tether (E) above the target device (C, D; pg. 1, lines 22-24). Although Blinn does not explicitly teach that this angle is between 28 and 48 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blinn by positioning the second end of the tether within the claimed range of 28 and 48 degrees above the target device, in order to optimize the trajectory of the tethered ring for being hooked by any of the hooks (Blinn, pg. 1, lines 35-38), since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 2, Blinn further discloses the first and second hook targets (D3 and D4) are planar in shape (Fig. 1) and are positioned in a vertical plane (as shown by dashed box in annotated Fig. 1 above).
Regarding claim 10, Blinn further discloses a tether attachment device (top piece A with eye e; pg. 1, lines 31-35) configured to be coupled above the target device (C, D). The second end of the tether (E) is coupled to the tether attachment device (pg. 1, lines 31-35). For the reasons discussed above for claim 1, Blinn is understood to anticipate or render obvious the claimed position of the second end, and therefore also the tether attachment device to which the second end is coupled being positioned between 28 and 48 degrees above the target device, as best understood in view of the issues under 35 USC 112(b). 
Claim Rejections - 35 USC § 102/103
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of Constantine et al. (US Patent No. 7,766,337, hereinafter Constantine).
Regarding claims 5 and 6, Blinn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Blinn does not teach a scoreboard device coupled to the target body. However, in the art of toss games, Constantine teaches a scoreboard device (scoring member 320, Fig. 1; col. 7, lines 20-22) coupled to a target body (claim 5), with a score marker that is magnetically coupled to the scoreboard device (col. 7, lines 40-44, “magnets … that enable a player to slide and/or move the same along and/or on member 320 to keep track of the score”) (claim 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blinn by coupling a scoreboard device with a magnetically coupled score marker as taught by Constantine to the target body of Blinn, in order to help players keep score of the game.
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of Schenck (US Patent Pub. 2010/0311024, hereinafter Schenck).
Regarding claim 7, Blinn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Blinn does not teach a safety breakaway tether connector device. However, Schenk teaches a safety breakaway tether connector device (break-away safety link G, Fig. 4; para. 0004, lines 10-14) to reduce the danger of injury by entanglement with a tether. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blinn by adding a safety breakaway tether connector device as taught by Schenk to the tether of Blinn, in order to reduce the danger of injury by entanglement with the tether.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of McGetrick (US Patent No. 10,981,041, hereinafter McGetrick).
Regarding claim 8, Blinn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Blinn further teaches a tether pole (any one of supports B, Fig. 1) having a proximal end (at bottom in Fig. 1) and a distal end (at top in Fig. 1), with a tether attachment device (top piece A with eye e for attachment to tether E, pg. 1, lines 31-35) coupled to the distal end. Blinn does not teach a game block device coupled to the target device and to the proximal end of the pole. However, in the art of ring toss games, McGetrick teaches a game block device (container 4, Fig. 6) coupled to a target device (scoring posts 26 with hooks 36) and to a proximal end of a tether pole (tower 28; with tether attachment device/arm 46 at the distal end of the tower 28), to permit easy storage and transport of the game apparatus (col. 1, lines 15-20 and 42-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blinn by coupling a game block device as taught by McGetrick to the target device and to the proximal end of the tether pole, in order to permit easy storage and transport of the apparatus.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of Hanrath (US Patent No. 1,398,511, hereinafter Hanrath).
Regarding claim 9, Blinn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Blinn does not teach a game backboard wall protector. However, in the art of ring toss games, Hanrath teaches a game board backboard wall protector (target 8, Fig. 1, which functions as a backboard as described on pg. 1, lines 92-98) comprising a protector plate (8) positioned above a hook target (hook 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blinn to include a game board backboard wall protector including a first protector plate as taught by Hanrath above the first hook target (D1) and the first bar target (D3) and a second protector plate as taught by Hanrath above the second hook target (D2) and the second bar target (D4), in order to rebound the ring back toward the hook/bar targets or to throw the ring backward if it strikes portions remote from the hook/bar targets, in order to add interest to the game (Hanrath, pg. 1, lines 9-12 and lines 84-98). The examiner notes that the claims do not recite any structural relationship of the claimed apparatus to a wall, and the wall-protecting function implied in the term “game backboard wall protector” does not further limit the structure of the claimed plates. Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the claimed structure is shown in the prior art, the examiner maintains that the prior art is capable of meeting the functional limitations (e.g., when the apparatus is used near a wall).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of Dubbs et al. (US Patent No. 3,520,535, hereinafter Dubbs).
Regarding claim 11, Blinn teaches the claimed invention substantially as claimed, as set forth above for claim 10. As noted above, Blinn teaches the second end of the flexible tether (E, Fig. 1) is coupled to the tether attachment device (A, e; pg. 1, lines 31-35). Blinn does not explicitly teach that this coupling is removable. However, Dubbs teaches a similar ring toss game assembly (Figs. 1 and 4a) in which the second end of a flexible tether (26) is removably coupled to a tether attachment device (removable holding fixture 24; col. 3, line 73-col. 4, line 12), to permit adjustment of the tether (col. 3, line 73-col. 4, line 1, the attachment of the tether 26 to the holding fixture 24 being similar to the attachment of the tether 26 to the ring 28; col. 3, lines 48-62, allowing adjustment to permit swiveling of the tether or to fix the tether, and to lengthen or shorten the tether). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blinn by removably coupling the tether to the tether attachment device, as suggested by Dubbs, in order to permit adjustment of the tether to allow players to change the complexity of the game.
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Blinn, as discussed above. Other prior art tethered ring toss games comprising a target device including a plurality of target hooks/bars, a ring, and a flexible tether include McGetrick and Dubbs, cited above, as well as Fergusson, Lyon, Mutschler, and Hilbert, cited in the IDS submitted by Applicant. Schneider (US Patent No. 1,519,936) also discloses a tethered ring toss game comprising a plurality of hooks/bars (5, 6, 7, 8; Figs. 1-3) on opposite sides of a target body (staff 1). None of these prior art devices teach the claimed arrangement of first and second hook targets and first and second bar targets with first and second proximal sections that are all positioned in the same vertical plane as described in claims 2-3 and in independent claim 12, with the length of the tether enabling the ring aperture to be alternatively positioned around each of the first and second bar targets and first and second hook targets, as recited in claims 1 and 12. In the examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to modify the prior art to yield the claimed invention, considered as a whole.
The examiner notes that patentability does not depend on the particular recited range of degrees above the target device at which the second end of the tether is positioned. Therefore, to overcome the rejections under 35 USC 112(b) set forth above in a manner consistent with Applicant’s disclosure, the examiner suggests replacing “between 28 and 48 degrees above” in claims 1, 10, and 12 with --above and in front of-- (or language to similar effect), and canceling claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 1, 2022/